                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

JOE HENRY SCOTT, III,

      Plaintiff,

v.                                                Case No. 3:19cv3752-TKW-EMT
ROBERT A. MACKEY,

      Defendant.
                                            /

                                     ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 6). No objections to the Report and Recommendation were

filed. Having reviewed the Report and Recommendation and the case file, I agree

with the magistrate judge’s determination that this case is due to be dismissed

pursuant to 28 U.S.C. §1915(e)(2)(B) because the complaint fails to state a claim

upon which relief can be granted under federal or state law. I also agree that the

dismissal of the federal claims should be with prejudice because it is clear that those

claims cannot be amended to state a plausible claim. Accordingly, it is

      ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.
2.   Plaintiff’s federal claims are DISMISSED with prejudice, and his

     state law claims are DISMISSED without prejudice.

3.   The Clerk shall close the file.

     DONE and ORDERED this 21st day of January, 2020.

                          T. Kent Wetherell, II
                         T. KENT WETHERELL, II
                         UNITED STATES DISTRICT JUDGE




                                  2
